Citation Nr: 0934063	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  06-25 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to 
January 1964.  In addition, he had subsequent National Guard 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action of the Department of 
Veterans Affairs Regional Office (RO) in Atlanta, Georgia.  

In May 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge (VLJ).  A copy of 
the transcript of that hearing is of record.  

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.  


REMAND

The Veteran maintains that during his National Guard service 
sometime in the 1970s, he fell off a truck and injured his 
low back.  See, e.g., May 2009 hearing transcript (T.) at 3, 
6.  According to his recent testimony, after this purported 
in-service injury, he underwent two surgeries on his lumbar 
spine at St. Luke's Hospital in the 1970s.  T. at 7, 9.  

Also, the Veteran contends that the subsequent injuries that 
he sustained to his back in 1990 and 1993 (while working for 
the New York Transit Authority) also resulted in the need for 
surgeries on his lumbar spine in the 1990s.  According to his 
recent testimony, these operations also took place at 
St. Luke's Hospital.  See, e.g., T. at 8, 11-12.  Further, he 
asserts that his two treating physicians at St. Luke's 
Hospital (Dr. Orville Baker and Dr. Dingasento) have related 
his current low back problems with the purported National 
Guard service injury to his low back.  See, e.g., 
T. at 11-12, 14.  

Significantly, records of treatment that the Veteran may have 
received at St. Luke's Hospital in the 1970s or 1990s 
(including reports of medical care that he may have received 
from Drs. Baker and Dingasento) are not contained in the 
claims folder.  The only record included in the claims file 
appears to be a report of an L4-L5 laminectomy and diskectomy 
that he underwent at St. Luke's Hospital in 1989.  A remand 
of the claim is, therefore, necessary to accord the agency of 
original jurisdiction an opportunity to procure copies of any 
such medical records which may be available.  

Additionally, the Board notes that, at the May 2009 hearing, 
the Veteran testified that he retired approximately 15 to 17 
years ago "because . . . [his] time was up."  He denied 
retiring for medical reasons.  T. at 10.  

Included in the claims folder, however, are documents 
indicating that the Veteran receives disability pension from 
the New York City (NYC) Employees Retirement System and that 
he receives disability benefits from the Social Security 
Administration (SSA)-due to a primary diagnosis of 
discogenic disease.  While some of the medical records used 
in support of the NYC Employees Retirement System are 
included in the claim folder, it is unclear whether all 
medical reports pertaining to such an award have been 
received.  Also, a complete and thorough review of the claims 
folder fails to reflect any attempt to procure the medical 
records used in support of the grant of SSA disability 
benefits.  An attempt to obtain these documents should be 
made on remand.  

Moreover, the Veteran has not been accorded a VA examination 
pertaining to his current appeal.  As noted herein, he 
contends that he injured his low back in a fall from a truck 
during National Guard service in the 1970s.  Also, service 
treatment records from his period of active duty indicate 
that, in October 1963, he sought treatment for low back pain.  
At that time, he described such symptomatology on an 
intermittent basis for the past 13 months.  

In light of the Veteran's complaints of low back pain during 
active duty, his contentions of a low back injury during his 
National Guard service, as well as the evidence of 
post-service treatment for a low back disorder, the Board 
finds that he should be accorded such a pertinent 
examination.  The purpose of the examination is to determine 
the etiology of any lumbar spine disorder diagnosed on 
evaluation.  

Accordingly, the case is REMANDED for the following actions:

1.  After procuring the appropriate 
release of information forms, obtain 
records of low back treatment that the 
Veteran may at St. Luke's Hospital 
(including from Dr. Orville Baker and 
Dr. Dingasento at that facility) since 
the 1970s and that he may have received 
from Dr. Oladayo Osinuga since June 
2005.  All such available documents 
should be associated with the claims 
folder.  

2.  Obtain copies of the decisions 
awarding disability benefits-and of 
the supporting medical records-from 
the NYC Employees Retirement System and 
the SSA.  All such available documents 
should be associated with the claims 
folder.  

3.  Schedule the Veteran for an 
examination to determine the nature, 
extent, and etiology of his low back 
symptomatology.  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  All 
indicated studies, including X-rays, 
should be conducted.  All pertinent low 
back pathology should be noted in the 
examination report.  

For any low back disorder diagnosed on 
examination, the examiner should 
express an opinion as to whether it is 
at least as likely as not, i.e., a 
50 percent probability or greater, that 
such disorder had its clinical onset in 
service or is otherwise related to 
service (including whether any such 
disorder is associated with the 
Veteran's 1963 complaints of low back 
pain and whether any such disorder is 
consistent with his purported fall from 
a truck during National Guard service 
in the 1970s).  

In rendering this opinion, the examiner 
should address the effect of the 
post-service back injuries (including 
those in 1989, 1990, and 1993) on the 
Veteran's current low back condition.  

Complete rationale should be given for 
all opinions reached.  

4.  Thereafter, the issue of 
entitlement to service connection for a 
low back disorder should be 
re-adjudicated.  If the decision 
remains adverse, the Veteran and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by 
the RO; however, he is advised that failure to report for any 
scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2008).  He has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

